Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-8, 11, 14-15, 18, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nguyen et al. (US Patent Application Publication 2017/0200308), herein after referred to as Nguyen.
Regarding independent claim 1, Nguyen discloses a human-machine interaction system for a motor vehicle (Figure 16 reference electronic device 1651 comprising display 1673 and user interface 1675 described in paragraph [0213] to be in a vehicle. Paragraph [0237] describes the display 1673 to display a user interface 1675 which a user can interact with the electronic device 1651.), comprising: 
a detection device configured to detect an action of a vehicle occupant (Figure 16 reference image sensor 1653 described in paragraphs [0228] and [0237] to be a camera which images a user for gestures including hand gestures, arm gestures, eye/gaze tracking, eyelid blink, etc.); and 
an in-vehicle management system (Figure 16 reference electronic device 1651 described in paragraph [0213] to be in a vehicle and depicted with a processor 1661 described in paragraph [0224] to control (manage) various coupled components including the image sensor(s) 1653, optical system(s) 1655 (figure 16 depicts additional coupled components).) comprising: 
an interactive device comprising at least one operable display area (Figure 16 reference display 1673 comprising user interface 1675 described in paragraph [0237] to enable a user to interact with the electronic device 1651 such as by eye tracking. Paragraph [0220] describes the display 1673 to render (display) zones (operable display areas) corresponding to an image and window that a user is viewing via eye tracking. Paragraph [0222] describes the display 1673 regards window display panels of a vehicle which render multiple zones on a windshield for example as depicted in figures 18-21.) configured to display one or more applications (Paragraph [0232] describes the window display panels (display 1673) configured to render images via operated one or more applications such as: street signs, stop signs, traffic lights, pedestrians, navigation information (directing directions, maps, location, destination), obstructions, warnings, other safety information, vehicle information (current speed, fuel, RPMs), entertainment information (radio, track name, track duration, move, photo content), communication information(phone call information, LAN, Bluetooth), etc.); and 
a processor communicatively connected to the detection device (Figure 16 reference processor 1661 coupled to image sensor 1653 as described in paragraph [0224].) and configured to: 
identify identity characteristics of the vehicle occupant (Paragraph [0249] describes to identify one or more eyes (an identity characteristic) of one or more users in the image(s). Paragraph [0228] describes image sensor 1653 to perform the function of capturing images of the eyes of the one or more users and utilize eye tracker 1665 to location and estimate gaze/look direction/line of sight.), and 
selectively activate the one or more applications in the at least one operable display area according to the action and identity characteristics of the vehicle occupant (Paragraph [0232] describes to render an image such as an arrow for driving directions (activating the navigation information application to display the arrow). Paragraph [0230] describes to change the rendering of the image in an area of the image that the user has changed their gaze via the eye tracker 1665 (describing the activation of the rendering application (previously exampled as navigation information) to be selective based on the identified characteristic of a vehicle occupant/user’s eyes).).
Regarding claim 4, Nguyen discloses the human-machine interaction system of claim 1, wherein the action includes line-of-sight, voice, touch, text input, facial expressions or actions, hand gestures or actions, head gestures or actions, and body gestures or actions (Figure 16 reference image sensor 1653 described in paragraphs [0228] and [0237] to be a camera which images a user for gestures (actions) including hand gestures, arm gestures, eye/gaze tracking (line of sight), eyelid blink, etc.).
Regarding claim 7, Nguyen discloses the human-machine interaction system of claim 4, wherein the processor is configured to, in response to the detection device detects that a vector of the line-of-sight is associated with at least one of a plurality of applications, determine occupant identity according to the vector and activate the application according to the association and the occupant identity (Paragraph [0231] describes to track the eyes of multiple user’s and render the zone of the display based on a priority of the zone being viewed (line of sight) by the multiple user’s. The priority is predetermined by manufacturer, user set, based on user location such as the driver, and/or based on user recognition (all examples of means of identification). Thereby describing the rendering to be performed based on the identified user’s line of sight.).
Regarding claim 8, Nguyen discloses the human-machine interaction system of claim 7, wherein the processor is configured to, in response to the detection device detects that vectors of at least two vehicle occupants' line-of-sight are associated with one or more applications, activate the application associated with the vehicle occupant with a higher priority according to a preset identity characteristics priority (Paragraph [0231] describes to track the eyes of multiple user’s and prioritize rendering based on a priority such as by rendering an area viewed by a driver before rendering an area for a passenger.).
Regarding independent claim 11, Nguyen discloses a human-machine interaction method for a motor vehicle (Figure 16 reference electronic device 1651 comprising display 1673 and user interface 1675 described in paragraph [0213] to be in a vehicle. Paragraph [0237] describes the display 1673 to display a user interface 1675 which a user can interact with the electronic device 1651.), comprising: 
detecting an action of a vehicle occupant (Figure 16 reference image sensor 1653 described in paragraphs [0228] and [0237] to be a camera which images a user for gestures including hand gestures, arm gestures, eye/gaze tracking, eyelid blink, etc.); 
identifying identity characteristics of the vehicle occupant (Paragraph [0249] describes to identify one or more eyes (an identity characteristic) of one or more users in the image(s). Paragraph [0228] describes image sensor 1653 to perform the function of capturing images of the eyes of the one or more users and utilize eye tracker 1665 to location and estimate gaze/look direction/line of sight.); and 
activating one or more applications in at least one operable display area according to the action and identity characteristics of the vehicle occupant (Paragraph [0232] describes to render an image such as an arrow for driving directions (activating the navigation information application to display the arrow). Paragraph [0230] describes to change the rendering of the image in an area of the image that the user has changed their gaze via the eye tracker 1665 (describing the activation of the rendering application (previously exampled as navigation information) to be selective based on the identified characteristic of a vehicle occupant/user’s eyes).).
Regarding claim 14, Nguyen discloses the human-machine interaction method of claim 11, wherein the action includes line-of-sight, voice, touch, text input, facial expressions or actions, hand gestures or actions, head gestures or actions, and body gestures or actions (Figure 16 reference image sensor 1653 described in paragraphs [0228] and [0237] to be a camera which images a user for gestures (actions) including hand gestures, arm gestures, eye/gaze tracking (line of sight), eyelid blink, etc.).
Regarding claim 15, Nguyen discloses the human-machine interaction method of claim 14, further comprising: in response to detecting that a vector of vehicle occupant's line-of-sight is associated with at least one of a plurality of applications, determine occupant identity according to the vector and activate the application according to the association and the occupant identity (Paragraph [0231] describes to track the eyes of multiple user’s and render the zone of the display based on a priority of the zone being viewed (line of sight) by the multiple user’s. The priority is predetermined by manufacturer, user set, based on user location such as the driver, and/or based on user recognition (all examples of means of identification). Thereby describing the rendering to be performed based on the identified user’s line of sight.).
Regarding claim 18, Nguyen discloses the human-machine interaction method of claim 15, further comprising: in response to detecting that vectors of at least two vehicle occupants' line-of-sight are associated with applications, activating the application associated with the vehicle occupant with a higher priority according to priority setting of the identity characteristics (Paragraph [0231] describes to track the eyes of multiple user’s and prioritize rendering based on a priority such as by rendering an area viewed by a driver before rendering an area for a passenger.).
Regarding independent claim 20, Nguyen discloses a motor vehicle, comprising a human-machine interaction system for a motor vehicle (Figure 16 reference electronic device 1651 comprising display 1673 and user interface 1675 described in paragraph [0213] to be in a vehicle. Paragraph [0237] describes the display 1673 to display a user interface 1675 which a user can interact with the electronic device 1651.) comprising: 
a detection device configured to detect an action of a vehicle occupant (Figure 16 reference image sensor 1653 described in paragraphs [0228] and [0237] to be a camera which images a user for gestures including hand gestures, arm gestures, eye/gaze tracking, eyelid blink, etc.); and 
an in-vehicle management system (Figure 16 reference electronic device 1651 described in paragraph [0213] to be in a vehicle and depicted with a processor 1661 described in paragraph [0224] to control (manage) various coupled components including the image sensor(s) 1653, optical system(s) 1655 (figure 16 depicts additional coupled components).) comprising: 
an interactive device comprising an operable display area (Figure 16 reference display 1673 comprising user interface 1675 described in paragraph [0237] to enable a user to interact with the electronic device 1651 such as by eye tracking. Paragraph [0220] describes the display 1673 to render (display) zones (operable display areas) corresponding to an image and window that a user is viewing via eye tracking. Paragraph [0222] describes the display 1673 regards window display panels of a vehicle which render multiple zones on a windshield for example as depicted in figures 18-21.) configured to display an application  (Paragraph [0232] describes the window display panels (display 1673) configured to render images via operated one or more applications such as: street signs, stop signs, traffic lights, pedestrians, navigation information (directing directions, maps, location, destination), obstructions, warnings, other safety information, vehicle information (current speed, fuel, RPMs), entertainment information (radio, track name, track duration, move, photo content), communication information(phone call information, LAN, Bluetooth), etc.); and 
a processor communicatively connected to the detection device (Figure 16 reference processor 1661 coupled to image sensor 1653 as described in paragraph [0224].) and configured to: 
identify identity characteristics of the vehicle occupant (Paragraph [0249] describes to identify one or more eyes (an identity characteristic) of one or more users in the image(s). Paragraph [0228] describes image sensor 1653 to perform the function of capturing images of the eyes of the one or more users and utilize eye tracker 1665 to location and estimate gaze/look direction/line of sight.), and 
selectively activate the application in the operable display area according to the action and identity characteristics of the vehicle occupant (Paragraph [0232] describes to render an image such as an arrow for driving directions (activating the navigation information application to display the arrow). Paragraph [0230] describes to change the rendering of the image in an area of the image that the user has changed their gaze via the eye tracker 1665 (describing the activation of the rendering application (previously exampled as navigation information) to be selective based on the identified characteristic of a vehicle occupant/user’s eyes).).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Shiota et al. (US Patent Application Publication 2020/0234583), herein after referred to as Shiota.
Regarding claim 2, Nguyen discloses the human-machine interaction system of claim 1, wherein the one or more applications comprise a functional display and/or a functional operation associated with an action and identity characteristics of an occupant (Paragraph [0232] describes to render an image (a functional display and functional operation) such as an arrow for driving directions (activating the navigation information application to display the arrow). Paragraph [0230] describes to change the rendering of the image in an area of the image that the user has changed their gaze via the eye tracker 1665 (wherein the functional display and functional operation is associated with an action of eye gaze via identified characteristics of the eye of the occupant/user).), and the processor is configured to activate the one or more applications by rendering the function display of an application (Paragraph [0214] describes the processor 1661 is used for rendering images presented on display 1673.) and/or opening the functional operation interface of an application.
Nguyen does not specifically disclose the processor is configured to activate the one or more applications by magnifying the functional display of an application and/or opening the functional operation interface of an application.
Shiota discloses a processor is configured to activate the one or more applications by magnifying the functional display of an application and/or opening the functional operation interface of an application (Figures 4-5 and paragraph [0052] describes wherein the action of gazing at image 61 of route guidance is confirmed by a user looking into the image 61 of route guidance to switch the display to image 81. Paragraph [0050] describes the image 81 to be expanded in both longitudinal and lateral directions than image 61 (expanding the area of the depicted image). Figures 9-12 and paragraphs [0071]-[0074] describes the embodiment of figure 12 to be the same as those described in the first embodiment (figures 4-5) with the difference that an enlarged/zoomed/magnified view of the image is performed.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nguyen’s display of activating the one or more applications by rendering the function display of an application with the known technique of rendering as magnifying yielding the predictable results of showing approach of surrounding objects at an enlarged view of the vehicle as described by Shiota (paragraphs [0071] and [0075]).
Regarding claim 5, Shiota discloses the human-machine interaction system of claim 2, wherein the detection device is configured to detect an association between the action and at least one application and a confirmation of the association, and send the association and confirmation to the processor (Paragraph [0046] describes processor/control unit 20 (figure 1) determines whether the action of the driver 200 gazing at the image 61 (figure 4) has been detected by determining that the user keeps their visual line directed to the image 61 for a certain period of time (describing a confirmation of the action of gazing/line of sight to be associated with the application of route guidance image 61). Paragraph [0047] describes if the gazing action is detected it is inferred that the driver requests the detail route guidance image 81.).
Regarding claim 6, Shiota discloses the human-machine interaction system of claim 5, wherein the processor is configured to selectively activate the at least one application according to the association and confirmation acquired within a predetermined time and the identity characteristics of the vehicle occupant (Paragraph [0046] describes processor/control unit 20 (figure 1) determines whether the action of the driver 200 gazing (identity characteristic including the eyes of the user) at the image 61 (figure 4) has been detected by determining that the user keeps their visual line directed to the image 61 for a certain/predetermined period of time.).
Regarding claim 16, Nguyen discloses the human-machine interaction method of claim 14, further comprising: in response to detecting that a vector of vehicle occupant's line-of-sight is associated with at least one of a plurality of applications and [ ], activating the at least one application according to the association and identity of the vehicle occupant (Paragraph [0231] describes to track the eyes of multiple user’s and render the zone of the display based on a priority of the zone being viewed (line of sight) by the multiple user’s. The priority is predetermined by manufacturer, user set, based on user location such as the driver, and/or based on user recognition (all examples of means of identification). Thereby describing the rendering to be performed based on the identified user’s line of sight.).
Nguyen does not specifically disclose the association is confirmed through at least one of gesture, voice, and posture within a preset time.
Shiota discloses the association is confirmed through at least one of gesture, voice, and posture within a preset time (Paragraph [0046] describes processor/control unit 20 (figure 1) determines whether the action of the driver 200 gazing (identity characteristic including the eyes of the user) at the image 61 (figure 4) has been detected by determining that the user keeps their visual line directed to the image 61 for a certain/predetermined period of time.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nguyen’s association with the known technique of being confirmed by at least a held gaze posture within a preset time yielding the predictable results of determining intentional gazing actions to activate functions and/or applications as described by Shiota (paragraphs [0046]-[0047]).
Regarding claim 17, Shiota discloses the human-machine interaction method of claim 16, further comprising: when the association between a vector of the line-of-sight and a first application is confirmed, if a second application is displayed in the at least one display area, then adaptively adjusting display position of at least one of the first application and the second application in the at least one display area (Figures 4-5 reference display area of display 42 comprising three applications: vehicle speed image 71 at width Wd3, RPM image 72 at width Wd3, and image 61 at width Wd1. Paragraph [0046] describes processor/control unit 20 (figure 1) determines whether the action of the driver 200 gazing (identity characteristic including the eyes of the user) at the image 61 (figure 4) has been detected by determining that the user keeps their visual line directed to the image 61 for a certain/predetermined period of time (line of sight is confirmed). Paragraph [0040] describes when the action of the driver 200 gazing at the image 61 is detected (confirmed as described in paragraph [0046]) the application of image 61 is expanded to image 81. Figure 5 and paragraph [0051] describes to display the image 81 the other application images 72 and 71 are /adaptively adjusted/reduced to a width of Wd4 in the display are of display 42.).

5.		Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen-Shiota in view of Woods et al. (US Patent Application Publication 2020/0031195), herein after referred to as Woods.
Regarding claim 3, Nguyen discloses the human-machine interaction system of claim 2, wherein the processor is configured to identify the identity characteristics of the vehicle occupant according to the action of the vehicle occupant, and the identity characteristics include eyes of an occupant (Figure 16 reference image sensor 1653 described in paragraphs [0228] and [0237] to be a camera which images a user for gestures including hand gestures, arm gestures, eye/gaze tracking, eyelid blink, etc.).
Nguyen does not specifically disclose the identity characteristics include at least one of a male or female driver, a male or female passenger and an adult or a minor passenger.
Woods discloses identity characteristics include at least one of a male or female driver, a male or female passenger and an adult or a minor passenger (Paragraph [0036] reference camera utilized for tracking a user’s eye movements may also be used to detect a user’s age, gender, geographic region, or other demographic data/information of the user. Paragraph [0038] describes a data storage 130 or database 108 to store user identity data 158 which includes a user’s 110 gender. Paragraph [0039] describes the data storage 130 or database 108 to store historical in-vehicle sensor data in addition to user identity data 158 and utilized to generate predicted personalized target values for controlling the HVAC system 128 of the vehicle.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nguyen’s camera with the known technique of identifying identity characteristics including gender yielding the predictable results of generating a predicted personalized target value for controlling a system of the vehicle such as air conditioning as disclosed by Woods (paragraphs [0002] and [0039]).
Regarding claim 13, Nguyen discloses the human-machine interaction method of claim 12, wherein the one or more applications comprise a functional display and/or a functional operation associated with an action and identity characteristics of an occupant (Paragraph [0232] describes to render an image (a functional display and functional operation) such as an arrow for driving directions (activating the navigation information application to display the arrow). Paragraph [0230] describes to change the rendering of the image in an area of the image that the user has changed their gaze via the eye tracker 1665 (wherein the functional display and functional operation is associated with an action of eye gaze via identified characteristics of the eye of the occupant/user).), and activating one or more applications by rendering the function display of an application (Paragraph [0214] describes the processor 1661 is used for rendering images presented on display 1673.) and/or opening the functional operation interface of an application.
Nguyen does not specifically disclose activating one or more applications by magnifying the functional display of an application and/or opening the functional operation interface of an application.
Shiota discloses activating one or more applications by magnifying the functional display of an application and/or opening the functional operation interface of an application (Figures 4-5 and paragraph [0052] describes wherein the action of gazing at image 61 of route guidance is confirmed by a user looking into the image 61 of route guidance to switch the display to image 81. Paragraph [0050] describes the image 81 to be expanded in both longitudinal and lateral directions than image 61 (expanding the area of the depicted image). Figures 9-12 and paragraphs [0071]-[0074] describes the embodiment of figure 12 to be the same as those described in the first embodiment (figures 4-5) with the difference that an enlarged/zoomed/magnified view of the image is performed.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nguyen’s display of activating the one or more applications by rendering the function display of an application with the known technique of rendering as magnifying yielding the predictable results of showing approach of surrounding objects at an enlarged view of the vehicle as described by Shiota (paragraphs [0071] and [0075]).

6.		Claim(s) 9-10, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Woods.
Regarding claim 9, Nguyen discloses the human-machine interaction system of claim 1.
Nguyen does not specifically disclose wherein the processor is configured to receive and store personal preference settings preset by the vehicle occupant, and apply the personal preference settings according to the action and identity characteristics of the vehicle occupant.
Woods discloses wherein the processor is configured to receive and store personal preference settings preset by the vehicle occupant, and apply the personal preference settings according to the action and identity characteristics of the vehicle occupant (Paragraph [0037] describes a data storage 130 or database 108 to store HVAC state data 154 which includes driver set temperature (an action). Paragraph [0038] describes the data storage 130 or database 108 to store user identity data 158 describing the identity of the user 110. Paragraph [0039] describes the data storage 130 or database 108 storing the identity data 158 and state data 154 (including the action) to be applied by a generated predicted personalized target values for controlling the HVAC system 128 of the vehicle.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nguyen’s processor with the known technique of receiving and storing personal preference settings preset by the vehicle occupant, and apply the personal preference settings according to the action and identity characteristics of the vehicle occupant yielding the predictable results of generating a predicted personalized target value for controlling a system of the vehicle such as air conditioning as disclosed by Woods (paragraphs [0002] and [0039]).
Regarding claim 10, Nguyen discloses the human-machine interaction system of claim 1.
Nguyen does not disclose wherein the processor is configured to use historical data associated with the occupant to preset vehicle functions according to the action and identity characteristics of the vehicle occupant.
Woods discloses wherein the processor is configured to use historical data associated with the occupant to preset vehicle functions according to the action and identity characteristics of the vehicle occupant (Paragraph [0036] reference camera utilized for tracking a user’s eye movements may also be used to detect a user’s age, gender, geographic region, or other demographic data/information of the user. Paragraph [0038] describes a data storage 130 or database 108 to store user identity data 158 (identity characteristics). Paragraph [0039] describes the data storage 130 or database 108 to store historical in-vehicle sensor data in addition to user identity data 158 and utilized to generate predicted personalized target values for controlling the HVAC system 128 of the vehicle.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nguyen’s processor with the known technique of using historical data associated with the occupant to preset vehicle functions according to the action and identity characteristics of the vehicle occupant yielding the predictable results of generating a predicted personalized target value for controlling a system of the vehicle such as air conditioning as disclosed by Woods (paragraphs [0002] and [0039]).
Regarding claim 12, Nguyen discloses the human-machine interaction method of claim 11, further comprising: identifying identity characteristics of the vehicle occupant according to the action of the vehicle occupant, wherein the identity characteristics includes eyes of an occupant (Figure 16 reference image sensor 1653 described in paragraphs [0228] and [0237] to be a camera which images a user for gestures including hand gestures, arm gestures, eye/gaze tracking, eyelid blink, etc.).
Nguyen does not specifically disclose the identity characteristics include at least one of a male or female driver, a male or female passenger and an adult or a minor passenger.
Woods discloses identity characteristics include at least one of a male or female driver, a male or female passenger and an adult or a minor passenger (Paragraph [0036] reference camera utilized for tracking a user’s eye movements may also be used to detect a user’s age, gender, geographic region, or other demographic data/information of the user. Paragraph [0038] describes a data storage 130 or database 108 to store user identity data 158 which includes a user’s 110 gender. Paragraph [0039] describes the data storage 130 or database 108 to store historical in-vehicle sensor data in addition to user identity data 158 and utilized to generate predicted personalized target values for controlling the HVAC system 128 of the vehicle.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nguyen’s camera with the known technique of identifying identity characteristics including gender yielding the predictable results of generating a predicted personalized target value for controlling a system of the vehicle such as air conditioning as disclosed by Woods (paragraphs [0002] and [0039]).
Regarding claim 19, Nguyen discloses the human-machine interaction method of claim 11.
Nguyen does not specifically disclose applying personal preference settings and/or vehicle settings based on historical data according to the action and identity characteristics of the vehicle occupant.
Woods discloses applying personal preference settings and/or vehicle settings based on historical data according to the action and identity characteristics of the vehicle occupant (Paragraph [0037] describes a data storage 130 or database 108 to store HVAC state data 154 which includes driver set temperature (an action). Paragraph [0038] describes a data storage 130 or database 108 to store user identity data 158 (identity characteristics). Paragraph [0039] describes the data storage 130 or database 108 to store historical in-vehicle sensor data in addition to user identity data 158 and HVAC state data 154 (including the action) all to be applied by a generated predicted personalized target values for controlling the HVAC system 128 of the vehicle.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nguyen’s system with the known technique of applying personal preference settings and/or vehicle settings based on historical data according to the action and identity characteristics of the vehicle occupant yielding the predictable results of generating a predicted personalized target value for controlling a system of the vehicle such as air conditioning as disclosed by Woods (paragraphs [0002] and [0039]).

Conclusion
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622